United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                   UNITED STATES COURT OF APPEALS
                            FIFTH CIRCUIT                      May 2, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 06-50465
                          Summary Calendar


                     UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

                               versus

               LINDA VICTORIA VILLEGAS-ESCALANTE,

                                                 Defendant-Appellant.



          Appeal from the United States District Court
                for the Western District of Texas
                        (3:05-CR-2556-ALL)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Pursuant to her guilty plea, Linda Victoria Villegas-Escalante

was convicted of one count of importing a quantity of marijuana, in

violation of 21 U.S.C. §§ 952 and 960, and one count of possessing

with intent to distribute a quantity of marijuana, in violation of

21 U.S.C. § 841.   She appeals her concurrent 33-month sentences.

     Notwithstanding the Sentencing Guidelines’ now being advisory,

a district court must still determine the guideline range.        E.g.,

United States v. Charon, 442 F.3d 881, 886-87 (5th Cir.), cert.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
denied, 127 S. Ct. 260 (2006).         Its interpretation and application

of    those   Guidelines       is   reviewed      de     novo;     its    factual

determinations, only for clear error.            Id.

      Focusing on a portion of the probation officer’s responses to

her   objections   to   the    Modified    Presentence      Report,      Villegas

contends the district court misapplied Guidelines § 3B1.2 by

determining she was ineligible for a minor-role adjustment because

she was the only defendant.         We decline to disturb that ruling on

this basis because the record does not show the adjustment was

denied for this reason.

      Villegas next contends the district court clearly erred in

determining she was not a minor participant. She maintains her only

activity in the offense was to drive a vehicle a short distance

into the United States and to park it.           Villegas asserts:        she was

recruited and was to be paid by another person who was higher up in

the   organization;     and    other   persons    were    to     distribute    the

marijuana in the United States.

      The determination of a defendant’s role in the offense is a

factual finding, reviewed only for clear error.                United States v.

Deavours, 219 F.3d 400, 404 (5th Cir. 2000).             To be eligible for a

minor-role adjustment, a defendant “must have been peripheral to

the advancement    of    the    illicit    activity”.      United     States    v.

Miranda, 248 F.3d 434, 447 (5th Cir. 2001).




                                       2
     In the light of Villegas’ actual involvement in importing and

possessing a distributable quantity of marijuana, the district

court did not clearly err in denying a minor-role adjustment.   See

United States v. Atanda, 60 F.3d 196, 199 (5th Cir. 1995); United

States v. Gallegos, 868 F.2d 711, 712-13 (5th Cir. 1989).

                                                            AFFIRMED




                                3